 

PERFORMANCE STOCK SIGN-ON AWARD AND NON-COMPETITION AGREEMENT

THIS PERFORMANCE STOCK SIGN-ON AWARD AND NON-COMPETITION AGREEMENT (this
"Agreement") is made effective as of August 5, 2020 by and between Nick Khan
(referred to hereinafter as "Executive") and World Wrestling Entertainment, Inc.
(referred to hereinafter as the "Company"). Executive and the Company are
collectively referred to hereinafter as the "Parties."

WHEREAS, Executive is President & Chief Revenue Officer of the Company;

WHEREAS, the Company wishes to provide certain equity compensation to the
Executive;

WHEREAS, Executive acknowledges that by virtue of his position at the Company,
he is highly compensated, and he has access to much of the Company's most
important business information. Such business information includes, but is not
limited to, the Company's business strategies, marketing strategies, future
plans, financial information, employee costs, vendor contracts, event planning,
programming planning, computer systems, and other confidential data; and

WHEREAS, Executive acknowledges and agrees that if he joined or provided
services to a competitor of the Company, the Company would suffer hard and such
hard would be difficult, if not impossible, to quantify in monetary damages;

NOW, THEREFORE, for the consideration described herein, the receipt and
sufficiency of which is acknowledged, Executive and the Company hereby agree as
follows:

1. Certain Definitions. Unless otherwise defined herein, each capitalized term
used in this Agreement shall have the meaning ascribed to that term in the 2016
Omnibus Incentive Plan (the "Plan"). The following capitalized terms shall have
the respective meanings set forth below:

﻿

(a)



"Business Partner" shall have the meaning ascribed thereto in Section 8.

﻿

(b)



"Cause" shall be defined as it is in the then current WWE Severance Policy (or
if WWE does not then have a Severance Policy in place, then as defined in the
current WWE Severance Policy attached as Exhibit A).  The inclusion of
“sub-standard job performance” in this definition of "Cause" (or any provision
in future iterations of the WWE Severance Policy that has the same meaning) is
expressly excluded for purposes of the Clawback provided in Section 12. Such
exclusion shall not affect any other rights of the Company under any other
clause of the definition of “Cause”.

(c)



"Change in Control" shall have the meaning ascribed to that term in Section 2.07
of the Plan.

(d)



"Competitive Activity" shall have the meaning ascribed thereto in Section 7.

(e)



"Competitor" shall have the meaning ascribed thereto in Section 7.

(f)



"Confidential Information" shall have the meaning ascribed thereto in Section
10.

(g)



"Dividend Units" shall have the meaning ascribed thereto in Section 4.



--------------------------------------------------------------------------------

 

 

(h)



"Executive Account" shall have the meaning ascribed thereto in Section 2(b).

(i)



"Market Price" shall have the meaning ascribed thereto in Section 4.

(j)



"Non-Compete Period" shall have the meaning ascribed thereto in Section 7.

(k)



"Non-Solicit Period" shall have the meaning ascribed thereto in Section 8.

(m)



"Other Executive Obligations" shall mean any confidentiality, non-disparagement,
work for hire or other agreement, Company policy, Code of Conduct (including,
without limitation, any conflict of interest policies included therein) or plan
to which the Executive is now or may in the future be a party or be subject.

(n)



"Performance-adjusted PSUs" shall have the meaning ascribed thereto in Section
3(a).

(o)



"Prospective Business Partner" shall have the meaning ascribed thereto in
Section 8.

(p)



"PSU" shall mean a Performance Stock Unit under which Executive shall have the
right to receive Shares and Dividend Units and other dividends and distributions
thereon, accruing as a result of such PSU, upon vesting based on achievement of
specified performance criteria and additional time vesting requirements.

(q)



"Shares" shall mean the shares of the Company's Class A Common Stock, including
and  such shares issuable upon the vesting of a PSU or Dividend Unit.

(r)



"Tranche 1 PSUs" shall mean those PSUs granted on the date hereof, the terms of
which are set forth on Exhibit A hereof.

(s)



"Tranche 2 PSUs" shall mean those PSUs to be granted pursuant to Section 2, the
terms of which are set forth on Exhibit B hereof.

(t)



"WWE Affiliates" shall have the meaning ascribed thereto in Section 8.

2. Grant of PSUs; Restrictions

(a)



Subject to all terms and conditions of the Plan and of this Agreement (and
subject to execution of this Agreement by Executive), the Company hereby grants
to Executive those Tranche 1 PSUs listed in Exhibit A to this Agreement as of
the date hereof and covenants to grant those Tranche 2 PSUs listed in Exhibit B
on September 21, 2022 with the grant of the Tranche 2 PSUs conditioned upon the
Executive still being employed by the Company in good standing on such date.

(b)



Each PSU shall be recorded in a PSU bookkeeping account maintained by the
Company in the name of Executive (the "Executive Account"). The Company's
obligations under this Agreement shall be unfunded and unsecured, and no special
or separate fund shall be established and no other segregation of assets shall
be made. The rights of Executive under this Agreement shall be no greater than
those of a general unsecured creditor of the Company. Executive shall have no



--------------------------------------------------------------------------------

 

 

rights as a stockholder of the Company by virtue of any PSU unless and until the
performance measures therefor are met and certified to by the Company's
Compensation Committee and such PSU vests and resulting Shares are issued to
Executive, and

i.



All terms and conditions stated in the Plan and all those stated in this
Agreement
shall apply to each PSU and Dividend Unit;

ii.



No PSU or Dividend Unit may be sold, transferred, pledged, hypothecated or
otherwise encumbered or disposed by Executive; and

iii.



Each PSU and Dividend Unit shall remain restricted and subject to forfeiture
unless and until it has vested in Executive in accordance with the Plan and this
Agreement.

3. Performance Vesting

(a)



Performance Measure. The Company must meet the performance criteria set forth in
Exhibit A hereto prior to any Tranche 1 PSU vesting and the performance criteria
set forth in Exhibit B prior to any Tranche 2 PSU vesting. PSUs will be
forfeited and/or earned at the levels and on the dates stated in Exhibit A and
Exhibit B, respectively. The number of PSUs earned (if any) based on the
achievement of the performance criteria are referred to herein as the
"Performance-adjusted PSUs."

(b)



Time Vesting. The Performance-adjusted PSUs shall vest as stated in Exhibit A
and Exhibit B, respectively. Associated Dividend Units and other dividends and
distributions thereon, shall vest as provided in Section 4(ii).

(c)



Change in Control Vesting. None of the PSUs awarded under this Agreement shall
be subject to accelerated vesting upon certain triggering events following a
Change of Control as otherwise contemplated by Section 8.03 of the Plan.

(d)



Effects of Vesting. With respect to each PSU and Dividend Unit that vests, the
Company shall, within a reasonable time after the vesting, and in no event later
than March 15 of the year following the year in which such PUS/Dividend Unit
becomes vested, issue one Share to Executive without restrictions under the Plan
or this Agreement. Any such issuance shall be subject to all laws (including
without limitation those governing withholding of taxes and those governing
securities and transfer thereof).

4.Dividend Units; Vesting. With respect to each PSU, whether or not vested, that
has not been forfeited (but only between the end of the performance period for
which the performance criteria have been met and until the underlying Shares are
issued), the Company shall, with respect to any cash dividends paid to Shares
(based on the same record and payment date as the dividends paid on such Shares)
accrue into the Executive Account the number of Shares (“Dividend Units”) as
could be purchased with the aggregate dividends that would have been paid with
respect to such PSU if it were an outstanding Share (together with any other
cash accrued in the Executive Account at that time) at the price per Share equal
to the closing price on the New York Stock Exchange (NYSE) (or a comparable
price, if the Shares are not then listed on the NYSE) (the “Market Price”) on
the date of the dividend payment. These Dividend Units thereafter (i) will be
treated as PSUs for purposes of future dividend accruals pursuant to this
Section 4; and (ii) will vest in such amounts



--------------------------------------------------------------------------------

 

 

(rounded to the nearest whole Dividend Unit) at the same time as the PSUs with
respect to which such Dividend Units were received. Any dividends or
distributions on Shares paid other than in cash (between the end of the
performance period for which the performance criteria have been met and until
the underlying Shares are issued) shall accrue in the Executive Account and
shall vest, if at all, at the same time as the PSUs in respect of which they are
made (in each case in the same form, based on the same record date and at the
same time, as such dividend or other distribution is paid on such Share).

5.Forfeiture. Upon termination of Executive’s employment (regardless of whether
caused by resignation, termination by the Company, death, disability or
otherwise), each PSU, Dividend Unit and other remaining accruals in the
Executive Account, in each case that has not previously vested, shall be
forfeited by the Executive to the Company. Executive shall thereafter have no
right, title or interest whatsoever in such unvested PSUs, Dividend Units or any
other accruals and Executive shall immediately return to the Secretary of the
Company any and all documents representing such forfeited items.

6.Terms Subject to Plan. Terms and conditions of this Agreement relating to PSUs
and Dividend Units shall be, and shall be construed as, consistent in all
respects with all terms, conditions and provisions of the Plan.

7.Non-Competition. Executive agrees that during Executive’s employment with the
Company and for a period of twelve (12) months after his last day of employment
with the Company (the “Non-Compete Period”), Executive will not, without the
prior written consent of the Company, directly or indirectly, be (or attempt to
be) employed by, perform (or attempt to perform) consulting services, be a
director, officer, agent, partner or representative of, for or otherwise provide
any assistance or services to any company, business, person or entity
(hereinafter, a “Competitor”) that is engaged in the business of organizing,
producing, promoting or distributing (via television, home, video, Internet,
mobile devices or any other means of transmitting audio visual materials)
professional wrestling programming within the United States of America or in
other countries in which the Company delivers television programming or other
audio video materials or performs live events (hereinafter, collectively,
“Competitive Activity”).

Executive also agrees that during the Non-Compete Period, Executive shall not
engage in any action in furtherance of any Competitive Activity, such as, but
not limited to: (i) provide any business-related assistance or services to any
officer, director, shareholder, member, employee, representative or agent of any
Competitor; (ii) develop or assist in developing any sports and/or entertainment
programming or live events with anyone engaged in a Competitive Activity; or
(iii) pursue any other activity for the purpose of engaging in Competitive
Activity.

8.Non-Solicitation of Company Business Partners. Executive agrees that during
Executive's employment with the Company and for a period of twelve (12) months
after his last day of employment with the Company (the "Non-Solicit Period"),
Executive will not, without the prior written consent of the Company, directly
or indirectly (including, without limitation, through any Competitor) solicit,
encourage or induce any Business Partner or Prospective Business Partner of the
Company or any of Company's subsidiaries or affiliates (hereinafter the, "WWE
Affiliates") to turn down, terminate or reduce a business relationship with the
Company and/or any WWE Affiliate. For the purposes of this Agreement, a
"Business Partner" shall be defined as any person, company, customer, supplier,
licensee or any other entity that has sold, purchased or provided services or
products to the Company or any WWE Affiliate within twelve (12) months prior to
Executive's last day of employment at the Company. For the purposes of this
Agreement, a "Prospective Business Partner" shall be defined as any person,
company,



--------------------------------------------------------------------------------

 

 

customer, supplier, licensee or any other entity that has solicited or received
a written proposal from the Company or any WWE Affiliate to sell, purchase or
provide any services or products during the twelve (12) months prior to
Executive's last day of employment at the Company.

9.Non-Solicitation of Company Employees. Executive agrees that during the
Non-Solicit Period, Executive will not, without the prior written consent of the
Company, directly or indirectly (including, without limitation, through a
Competitor): (a) hire or attempt to hire, solicit or attempt to solicit, recruit
or attempt to recruit, induce or attempt to induce, or procure or attempt to
procure, any Company Employee to work for or provide services to any entity
other than the Company; (b) assist in the hiring of any Company Employee by any
Competitor; (c) encourage or induce any Company Employee to terminate his or her
employment with the Company; or (d) be engaged in any Competitive Activity with
any Company Employee. For purposes of this Agreement, "Company Employee" shall
mean any person who is or was an employee, consultant or contractor of the
Company or any WWE affiliate at any time during the twelve (12) months prior to
Executive's last day of employment with the Company.

﻿

10.Nondisclosure. Executive acknowledges that during the course of his
employment with the Company, Executive has and will continue to receive
Confidential Information (as defined herein). Executive agrees that he shall not
at any time, whether during or after his employment at the Company, reveal to
any Competitor or any other person or entity any Confidential Information except
to employees of the Company who need to know such Confidential Information for
the purposes of their employment, or as otherwise authorized by the Company in
writing. The term "Confidential Information" shall mean: all trade secrets of
the Company and all confidential and/or proprietary knowledge, data or
information of the Company that has been designated as confidential by the
Company, or reasonably should be understood by Executive to be confidential,
including, without limitation, any business plans, marketing plans, contracts,
financial statements, compensation data, pricing strategies, costs, customers
and potential customers, vendors and potential vendors, marketing information,
administrative and accounting systems, business results and track record,
documents, notes, software, hardware, databases, processes, procedures,
technologies, designs, concepts, ideas, formulas and information pertaining to
pending projects and proposals. "Confidential Information" also includes
confidential information of third parties, including not limited to, WWE
Affiliates, made available to the Company on a confidential basis. "Confidential
Information" shall not include information that has become generally known to
the public without breach of any obligation of confidentiality by Executive or
any third party. Executive shall not use, disclose or attempt to use or disclose
any Confidential Information except as may be required in the ordinary course of
performing his duties to the Company.

﻿

Nothing contained herein prohibits Executive from: (1) reporting possible
violations of federal law or regulations, including any possible securities laws
violations, to any governmental agency or entity,; (2) making any other
disclosures that are protected under the whistleblower provisions of federal law
or regulations; or (3) otherwise fully participating in any federal
whistleblower programs, including but not limited to any such programs managed
by the U.S. Securities and Exchange.

11.Immediate and Irreparable Harm and Injunctive Relief. The Parties hereby
acknowledge and agree that Executive's obligations under Sections 7 through 10
of this Agreement are reasonably necessary to protect the Company's Confidential
Information and the goodwill of the Company's business. Accordingly, the Parties
further agree that any actual or threatened breach of this Agreement will cause
immediate and irreparable harm to the Company and will cause damages that are
difficult, if not impossible, to quantify. Therefore, Executive agrees that in
the event of such a breach or threatened breach,



--------------------------------------------------------------------------------

 

 

the Company will be entitled to, in addition to any other remedies and damages
available, an injunction to restrain any such breach or threatened breach, and
all persons acting for and/or in concert with Executive. Executive also agrees
that the Company shall not be required to post any bond to seek or secure such
injunctive relief. Executive further agrees to be subject to the exclusive
jurisdiction of the State and federal courts of Connecticut as provided in
Section 18 below with respect to any such action for injunctive relief.
Executive and the Company agree that in any such action to enforce this
Agreement, each party will bear his own legal costs and attorney's fees in the
prosecution or defense of such action. The Non-Compete Period and Non-Solicit
Period described in this Agreement will not expire, and will be tolled, during
any period in which Executive is in violation of any of his obligations set
forth in Sections 7 through 10 above and all obligations set forth in Sections 7
through 10 above automatically will be extended by the time period that
Executive was in violation of any such obligation. Executive agrees that the
Non-Compete Period and the Non-Solicit Period are reasonable and appropriate to
protect the legitimate business interests of the Company.



12.Clawback of Performance Stock Award. Executive agrees that if he breaches any
of his obligations set forth in this Agreement or the Executive's employment is
terminated for Cause, in addition to (i) injunctive relief pursuant to Section
11 and (ii) the immediate forfeiture of any PSUs and Dividend Units pursuant to
Section 5, Executive shall be obligated (x) to deliver to the Company the number
of Shares that have theretofore been issued as a result of the vesting of PSUs
and Dividend Units (net of any withholding taxes paid by Executive through the
withholding of Shares pursuant to Section 14) hereunder and that are then held
by Executive together with a cash payment equal to the aggregate amount of cash
dividends or other distributions, if any, paid thereon and (y) for any number of
such Shares that are no longer held by the Executive, the Executive shall pay to
the Company an amount equal to the highest of (A) the gross proceeds received by
the Executive from the sale of such Shares, (B) the aggregate Market Price of
all such Shares on the last day they were held by the Executive, or (C) the
aggregate Market Price of all such Shares on the day the payment is to be made
to the Company, and in each of cases (A), (B) or (C) all cash dividends or other
distributions, if any, received on such Shares. WWE shall also retain all rights
and remedies beyond those listed above that are available under law or equity.
The clawback of the Performance Stock Award provided for in this Section 12 is
intended and shall be deemed to be a contractual obligation of Executive and is
not intended and shall not be deemed to be liquidated damages.

13.No Continuation of Employment. This Agreement shall not give Executive any
right to employment or continued employment, and the Company may terminate
Executive's employment or otherwise treat Executive without regard to any effect
such termination may have upon Executive under this Agreement.

14.Taxes. Executive shall be liable for any and all income taxes hereunder.
Taxes may include but not be limited to withholding taxes and any related social
security contributions or other government required withholdings arising out of
this grant or the vesting of PSUs and/or Dividend Units or other distributions,
if any, on Shares issued hereunder. Executive may elect to satisfy such
withholding tax obligation by having the Company retain Shares having an
aggregate Market Price equal to the Company's minimum withholding obligation.





--------------------------------------------------------------------------------

 

 

15.Executive Acknowledgements and Consents.

(a) Rights of Executive. By signing this Agreement, Executive agrees to the
following:

(i) Executive shall have no entitlement to any compensation or damages as a
result of any loss or diminution in value of the PSUs or Dividend Units,
including without limitation as a result of termination of Executive’s
employment by the Company (for any reason whatsoever including whether or not
for Cause) and, if (notwithstanding the foregoing) any such claim is found by a
court of competent jurisdiction to have arisen, then Executive, by signing this
Agreement, shall be deemed irrevocably to have waived entitlement to pursue such
claim;

﻿

(ii) The PSUs and related Dividend Units are not part of normal or expected
compensation, salary or fee for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; and

(iii) participation in the Plan is voluntary and occasional and does not create
any contractual or other right to future participation in the Plan, or benefits
in lieu of participation in the Plan, even if participation is or has been
offered repeatedly.

(b) Data Protection. By signing this Agreement, Executive consents to the
collection, use and transfer of personal data as described in this section.
Executive understands that the Company and its Affiliates hold certain personal
information about the Executive, including the Executive’s name, home address
and telephone number, date of birth, social security number, salary,
nationality, job title, any shares or directorship held in the Company, details
of all Awards or other entitlement to shares awarded, cancelled, exercised,
vested, unvested, or outstanding in the Executive’s favor (“Data”). Executive
further understands that the Company and its Affiliates will transfer Data as
necessary for the purposes of the Award included in this Agreement and may
further transfer Data to any third parties assisting the Company and/or its
Affiliates in relation to the Plan. Executive understands that recipients of
Data may be located in the European Economic Area or elsewhere, including the
United States of America. Executive authorizes recipients (including the
Company) to receive, possess, use, retain and transfer the Data (including any
requisite transfer to a broker or other third party with whom Executive may
elect to deposit any Shares of such Data as may be required for the subsequent
holding of Shares on Executive’s behalf), in electronic or other form, for the
purposes of implementing, administering and managing participation in the Plan.

16.Severability. Executive agrees that each provision and the subparts of each
provision herein shall be treated as separate and independent clauses, and the
unenforceability of any one clause shall in no way impair the enforceability of
any of the other clauses of this Agreement. If one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable at law,
the Parties hereby jointly request that such provision or provisions be
interpreted and/or modified so as to be enforceable to the maximum extent
compatible with the applicable law. In the event that such provision or
provisions cannot be so interpreted or modified, then it shall be deemed to be
null and void and the remainder of this Agreement shall remain in full force and
effect unless such nullification fundamentally frustrates the purpose of this
Agreement, in which case the entire Agreement shall be deemed void ab initio. 





--------------------------------------------------------------------------------

 

 

17.Amendments and Waiver. Any amendment to or modification of this Agreement, or
any waiver of any provision hereof, must be in writing and signed by the
Executive and the Company. Any waiver or alleged waiver by the Company of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach of such provision or any other provision hereof.

18.Governing Law; Jurisdiction. This Agreement and any claims arising out of or
relating to this Agreement shall be governed by and construed in accordance with
the laws of the State of Connecticut and shall in all respects be interpreted,
enforced and governed under the internal and domestic laws of such state,
without giving effect to the principles of conflicts of laws of such state. If
any dispute arises with respect to this Agreement or any matter hereunder, (x)
such dispute shall be submitted to the exclusive jurisdiction of the Federal or
state courts sitting in the State of Connecticut, with each party waiving any
defense to such venue; and (y) each party irrevocably waives its right to a jury
trial.

19.Legally Enforceable Contract and Opportunity to Consult Counsel. Executive
acknowledges that he has been informed that this Agreement constitutes a legally
enforceable contract and that if Executive signs this Agreement, it will impose
binding legal obligations on him. Executive also acknowledges that he has been
advised to consult with an attorney of his choice regarding this Agreement and
that Executive has received a full and fair opportunity to confer with such
counsel. Executive further acknowledges that he has decided to enter into this
Agreement voluntarily of his free will, without duress or coercion, on the date
indicated below. 

20.Interpretation and Construction. Executive acknowledges and agrees that he
and his attorney have received a fair opportunity to review and comment on the
provisions of this Agreement. Accordingly, Executive agrees that the language of
all parts of this Agreement shall in all cases be construed as a whole according
to its fair meaning and not strictly for or against either of the Parties.





--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first written above.

﻿

﻿

﻿

﻿

﻿

/s/ NICK KHAN__________________

Nick Khan

﻿

﻿

WORLD WRESTLING ENTERTAINMENT, INC.

﻿

﻿

By: /s/ VINCENT K. MCMAHON_____________

Vincent K. McMahon

Chairman & CEO

﻿

﻿

and

﻿

﻿

By: /s/ FRANK A. RIDDICK, III______________

Frank A. Riddick, III 

Chair of Compensation Committee

﻿



--------------------------------------------------------------------------------